      Case 4:20-cv-00392-BSM-JJV Document 11 Filed 05/18/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

WALLACE T. ROBINSON, SR.                                                      PLAINTIFF
ADC #169328

v.                            CASE NO. 4:20-CV-00392 BSM

SHIRLEY LUBIN WILSON, et al.                                              DEFENDANTS

                                         ORDER

       After careful review of the record, United States Magistrate Judge Joe J. Volpe’s

partial recommended disposition [Doc. No. 7] is adopted. The official capacity claims

against defendants Wilson and Merrill are dismissed without prejudice. The claims against

defendant Wellpath are dismissed without prejudice, and Wellpath is dismissed. It is

certified that an in forma pauperis appeal from this order would not be taken in good faith.

See 28 U.S.C. § 1915(a)(3).

       IT IS SO ORDERED this 18th day of May, 2020.


                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
